Exhibit 99.1 Mogul Energy International, Inc. Enters into an Extension Agreement with Excelaron LLC. Seattle, WA October 7, 2009On September 9, 2009, Mogul Energy International, Inc. (the “Registrant”) entered into an Extension Agreement (the “Extension Agreement”) with Excelaron LLC (“Excelaron”), a California limited liability company.The Extension Agreement extended the time for the Registrant to make the capital contribution that was the subject of the Agreement dated February 11, 2009 (the “Original Agreement”), between the Registrant and Excelaron.Under the Original Agreement, the Registrant is entitled to obtain a 40% Members Percentage Interest in Excelaron in exchange for a capital contribution of $2,300,000 (the “Capital Contribution”), to be used by Excelaron primarily for oil and gas exploration activities.The Extension Agreement sets a new schedule for payment of the Capital Contribution. On or about September 21, 2009, the Registrant executed a Letter of Intent (“LOI”) with Vesta Capital Corp. (“Vesta”), a Canadian capital pool company that is a reporting issuer in British Columbia, Alberta, and Ontario, Canada; United Hydrocarbon Corporation (“UHC”), a Canadian company;and Barisan Energy Limited (“Barisan”), an Australian company (collectively the “Parties”).Pursuant to the LOI, the Parties agreed to negotiate and use reasonable efforts to conclude a definitive agreement (the “Definitive Agreement”) on or before October 15, 2009, regarding a proposed business combination (the “Proposed Transaction”).Under the Proposed Transaction, if completed, Vesta would acquire an aggregate 65% interest (the “Interests”) in Excelaron, through the acquisition of the Registrant’s right to earn a 40% interest in Excelaron, the acquisition of UHC’s 25% interest in Excelaron, and the acquisition of Barisan’s 4% interest in Excelaron.In exchange for the Interests, Vesta would issue 65 million shares as follows:38.5 million to the Registrant; 22.5 million to the shareholders of UHC on a pro rata basis; and 4 million to Barisan.Upon completion of the Proposed Transaction, Vesta would own 44% of Excelaron directly and 21% through its wholly-owned subsidiary UHC.The Proposed Transaction is subject to a number of conditions and regulatory approvals, including but not limited to the negotiation of a definitive agreement, completion of due diligence, receipt of regulatory approvals, including TSX approval, satisfaction of corporate governance requirements, and completion of a private financing of UHC.There can be no assurance that the Proposed Transaction will be completed. Mogul Energy International, Inc. has accepted the resignation of the Vice President of Development and Exploration, Dr. Arthur Halleran and Director, Mr. Ernie
